                           Case 1:21-cv-00532-SAG Document 17-1 Filed 03/23/21 Page 1 of 1


     Exhibit 16

    United States District Court, District of Maryland
    Carrasco v. M&T Bank
    Case No.: 1:21-cv-00532




      Summary
      ▪ M&T Credit Card Application for Visa signature card with rewards, provided by Fernanda Sharlow,
        Assistant Branch Manager, Severna Park Branch located at 568 Ritchie Highway, Severna Park, MD
        21146, on 3/23/2021 when plaintiff visited M&T branch office to extinguish the debt obligation in its
        entirety, tendered with cash payment in person.
          – This application is a comprehensive illustration of why M&T Bank should be barred from all
            consumer lending activities indefinitely until each person responsible for this boiler room scheme are
            fully brought to justice and held accountable (Chris kay, Michael Rosenberry etc.). This application
            and brochure for consumer credit cards violates 15 U.S.C. 1663 in addition to blatantly undermining
            the intent and purpose of the Truth in Lending Act disclosures designed to prevent this type of
            egregious behavior. I ask that this court review this application and enter DEFAULT Judgement on
            March 25, 2021 when the answer is due to the verified complaint served on the Defendant on March 4,
            2021. Defendant’s attorney have indicated that they do not think that they need to reply by 3/25/2021
            which in essence merans that Defendant’s counsel thinks that standard deadlines civil procedure do not
            apply to them.
      ▪ Witness:
          – Fernanda Sharlow, Assistant Branch Manager
            Phone Number: 410-647-8771
            Email: fsharlow@mtb.com
            NMLS #1547440




Official Evidence Filed by Plaintiff – Original copies are available for inspection upon request during trial or other pre-trial conferences.

Submitted: 3/23/2021
